Citation Nr: 1103164	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  09-17 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to October 
1967.  This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a December 2008 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).


FINDINGS OF FACT

1.  The medical evidence of record does not show that the Veteran 
has a current neck disorder related to his military service or to 
any incident therein.

2.  The Veteran's claim for service connection for a low back 
disorder was last denied in a November 1981 rating decision, and 
no appeal was initiated from that rating decision.

3.  Evidence associated with the claims file since the final 
November 1981 rating decision does not relate to an unestablished 
fact necessary to substantiate the claim of entitlement to 
service connection for a low back disorder and does not raise a 
reasonable possibility of substantiating the claim of entitlement 
to service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  A neck disorder was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2010).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a low back disorder is not new and 
material, and therefore, the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist provisions 
under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases 
for the denial in the prior decision and to provide the claimant 
with a notice letter that describes what evidence would be 
necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.

In this case, the notice letter provided to the Veteran in May 
2008 included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the Veteran's specific claim was 
previously denied.  Consequently, the Board finds that adequate 
notice has been provided, as the Veteran was informed about what 
evidence was necessary to substantiate the elements required to 
establish service connection that were found insufficient in the 
previous denial.  

With respect to the Dingess requirements, the RO's May 2008 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary to 
establish an effective date.  With this letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.

The Veteran's service treatment records and identified VA and 
private medical treatment records have been obtained.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
While no VA examination was provided to the Veteran in 
conjunction with the claims on appeal, the Board finds that a VA 
examination concerning a neck disorder is not required as the 
Veteran has failed to present any evidence of a current 
disability related to his military service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Board also finds that no 
VA examination is required with respect to the issue of service 
connection for a low back disorder as no new and material 
evidence has been submitted.  Id.; see also 38 C.F.R. 
§ 3.159(c)(4)(iii) (the duty to provide an examination does not 
apply to a claim to reopen a finally adjudicated claim without 
the submission or receipt of new and material evidence).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show.  The Veteran should not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that the 
Board address its reasons for rejecting evidence favorable to the 
claimant).

Neck Disorder

The Veteran is seeking entitlement to service connection for a 
neck disorder.  He claims that he experiences residuals of a neck 
injury sustained during his military service.
 
Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain 
circumstances, lay evidence may also be competent to establish a 
medical diagnosis or medical etiology.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as 
to whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The Veteran's service treatment records are completely silent as 
to any complaints of or treatments for neck condition.  His 
October 1967 separation examination is silent as to any 
treatments of neck condition, and the Veteran's neck was normal 
on clinical evaluation.

After discharge from military service, the first evidence of 
record noting the Veteran's neck condition is a February 2002 
private medical record.  The private treatment report noted that 
the Veteran was involved in a motor vehicle accident in which he 
was a passenger in the front seat.  The Veteran was immediately 
taken to the emergency room and was referred for chiropractic 
therapy after being evaluated by an orthopedic surgeon.  The 
Veteran complained of severe left neck pain and "spasms."  

Private treatment records, dated from February 2002 to April 
2002, show that the Veteran continued to receive treatment for 
neck pain and stiffness, but document no clinical findings, 
assessments, or diagnoses of any neck disorder.

A May 2008 billing statement from a private chiropractic office 
noted a diagnosis of cervicalgia, i.e. neck pain.

The Veteran asserts that he has a neck disorder that is the 
result of his active military service.  However, as a layperson, 
lacking in medical training and expertise, the Veteran's 
statements are not competent evidence to establish a diagnosis of 
any neck disorder, or to an etiologic relationship between any 
such neck pathology to his active military service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Veteran's treating health care 
provider considered his reported complaints and clinical findings 
and found no neck pathology.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).

Although the Veteran has complained of neck pain, a diagnosis of 
a neck disorder is not shown.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  The medical evidence presents no diagnosis of a neck 
disorder.  "Congress specifically limits entitlement for 
service- connected disease or injury to cases where such 
incidents have resulted in a disability. . . .  In the absence of 
proof of present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  With no 
evidence of a current disability, service connection for a neck 
disorder is not warranted.

As there is no medical evidence that provides diagnoses of a neck 
disorder, the preponderance of the evidence is against this claim 
for service connection.  Therefore, the doctrine of reasonable 
doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Accordingly, service connection for a neck disorder 
is not warranted.

Low Back Disorder

In September 1972, the Veteran filed his original claim seeking 
entitlement to service connection for a low back disorder.  The 
RO denied the Veteran's claim in a December 1972 decision.  The 
Veteran sought to reopen the claim for service connection for a 
low back disorder in June 1981; however, the RO's November 1981 
rating decision denied the Veteran's claim.  Although notified of 
this decision by the RO in November 1981, the Veteran did not 
file an appeal of this issue, and the RO's November 1981 decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2010).

A finally decided claim may be reopened if the claimant presents 
new and material evidence with respect to a claim which has been 
previously denied and which is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  If the claim is so reopened, it will be reviewed 
on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

"New" evidence means existing evidence not previously submitted 
to agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In February 2008, the Veteran filed his present claim to reopen 
the issue of entitlement to service connection for a low back 
disorder.  Evidence of record received since the November 1981 
rating decision includes a December 2008 VA examination report, a 
May 2008 billing statement from a private chiropractic office, 
private medical records from an unknown source, dated from July 
1999 to August 2005, a March 2009 letter from the Veteran's 
private physician, Dr. K.D.B., VA treatment records dated in 
January and March 2010, and a March 2010 VA examination report.

The RO denied the Veteran's reopened claim for service connection 
for a low back disorder in November 1981, and at that time, there 
was no evidence to show that the Veteran had a low back condition 
that began while he was on active duty service.  The RO found 
that there were no complaints or findings of a back or spine 
injury at discharge, and an August 1972 private treatment report 
indicated that the onset of the Veteran's low back pain was about 
eight month prior.  This continues to be the case even with 
receipt of additional evidence.  The only evidence relevant to 
the Veteran's claim at issue is the May 2008 billing statement 
from a private chiropractic office and private medical records 
dated from July 1999 to August 2005, showing ongoing physical 
therapy treatment for the Veteran's low back pain.  Therefore, 
while the medical evidence received since November 1981 rating 
decision is "new" in that it had not been previously before VA 
decision makers, the evidence is not material as it does not 
relate to an unestablished fact necessary to substantiate the 
Veteran's service connection claim, and does not raise a 
reasonable possibility of substantiating the claim.

Accordingly, because the additional evidence received since the 
November 1981 RO decision does not relate to an unestablished 
fact necessary to substantiate the claim of service connection 
for a low back disorder and does not raise a reasonable 
possibility of substantiating the claim, the Board concludes that 
new and material evidence has not been received.  Consequently, 
the claim of service connection for a low back disorder is not 
reopened.


As new and material evidence to reopen the Veteran's finally 
disallowed claim has not been submitted, the benefit of the doubt 
doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 
467 (1993).


ORDER

Service connection for a neck disorder is denied.

New and material evidence not having been submitted, the appeal 
to reopen the Veteran's claim for entitlement to service 
connection for a low back disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


